


Exhibit 10a(v)
        
FY13 AWARDS - U.S.


1
Stock Option Award and Agreement
 
[DATE]


Dear _________________:


H. J. Heinz Company is pleased to advise you that, effective as of ___________,
you have been granted options (“Options”) to purchase _________ shares of
H. J. Heinz Company Common Stock, at an exercise price of $ _______ per share,
in accordance with the terms and conditions of the H.J. Heinz Company Fiscal
Year 2013 Stock Incentive Plan (the “Plan”), which are hereby incorporated by
reference into this Agreement. The Options are also granted under and governed
by the terms and conditions of this letter agreement (“Agreement”), which shall
control in the event of a conflict with the terms and conditions of the Plan.
For purposes of this Agreement, the “Company” shall refer to H. J. Heinz Company
and its Affiliated Companies (as defined in Section 4 below) in the United
States and throughout the world. Unless otherwise specifically defined herein,
all other capitalized terms used in this Agreement shall have the same defined
meanings as the capitalized terms in the Plan. Copies of the Plan and the
Prospectus are posted along with this Agreement.


1.
The Options are Non-Statutory Options, as defined in the Plan. The Options will
vest _________ beginning on             , and will expire on __________, subject
to earlier expiration in accordance with the terms of this Agreement or the
Plan.



2.
Subject to Sections 3 and 4 of this Agreement, the exercise period for the
Options, including the effect of the termination of your employment with the
Company or a “Change in Control,” shall be governed by and determined in
accordance with Section 8(B) of the Plan; provided, however, that in the event
of termination of your employment by you for “Good Reason,” the “Expiration
Date” shall be five years after the “Date of Termination” or the date of
expiration specified in Section 1 above, whichever is sooner; and provided
further, however, that in the event termination of your employment occurs by
reason of involuntary termination without Cause, the “Expiration Date” shall be
as provided in Section 8(B) of the Plan (the 90th day after the “Date of
Termination”) or the date of expiration specified in Section 1 above, whichever
is sooner, unless you execute a release of claims of the Company in the form
requested by the Company, in which case your “Expiration Date” shall be five
years after the “Date of Termination” or the date of expiration specified in
Section 1 above, whichever is sooner.



You may exercise the Options in any manner provided for in the Plan; provided,
however, that you must first obtain the approval of the Chief Executive Officer,
or his designee, prior to choosing a “net exercise” arrangement. If you are a
non-U.S.-based reporting officer, pursuant to Section 16 of the Securities Act
of 1934, as amended, on the date of net exercise, you must obtain the approval
of the




--------------------------------------------------------------------------------




Management Development and Compensation Committee of the Board of Directors of
the Company prior to choosing a “net exercise” arrangement.


3.
You agree that you shall not, during the term of your employment by the Company
and for eighteen (18) months after the date of the termination of your
employment with the Company, regardless of the reason for the termination,
either directly or indirectly, solicit, take away or attempt to solicit or take
away any employee of the Company, either for your own purpose or for any other
person or entity. You further agree that you shall not, during the term of your
employment by the Company or at any time thereafter, use or disclose
Confidential Information (as defined in Section 4 below) except as directed by,
and in furtherance of the business purposes of, the Company. You acknowledge (i)
that the non‑solicitation provision set forth in this Section 3 is essential for
the proper protection of the business of the Company; (ii) that it is essential
to the protection of the Company's goodwill and to the maintenance of the
Company's competitive position that any Confidential Information be kept secret
and not disclosed to others; and (iii) that the breach or threatened breach of
this Section 3 will result in irreparable injury to the Company for which there
is no adequate remedy at law because, among other things, it is not readily
susceptible of proof as to the monetary damages that would result to the
Company. You consent to the issuance of any restraining order or preliminary
restraining order or injunction with respect to any conduct by you that is
directly or indirectly a breach or a threatened breach of this Section 3. In the
event of any breach by you of the provisions of this Section 3, you shall
immediately return to the Company the pre-tax income resulting from any exercise
of the Options or any portion thereof by you, unless such exercise occurred more
than twelve (12) months prior to the date of the termination of your employment
with the Company. In addition, in the sole discretion of the Company, and in
addition to all other rights and remedies available to the Company at law, in
equity or under this Agreement, any breach by you of the provisions of this
Section 3 will result in the forfeiture of all unexercised options granted to
you under this Agreement as of the date of such breach.



4.
As used in this Section 4, the following terms shall have the respective
indicated meanings:



“Affiliated Company or Companies” means any person, corporation, limited
liability company, partnership, or other entity controlling, controlled by or
under common control with the Company.


“Confidential Information” means technical or business information about or
relating to the Company and/or its products, processes, methods, engineering,
technology, purchasing, marketing, selling, and services not readily available
to the public or generally known in the trade, including but not limited to:
inventions; ideas; improvements; discoveries; developments; formulations;
ingredients; recipes; specifications; designs; standards; financial data; sales,
marketing and distribution plans, techniques and strategies; customer and
supplier information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company, whether or not they originated with
you or information which the Company received from third parties under an
obligation of confidentiality.


“Conflicting Product” means any product or process of any person or
organization, other than the Company, in existence or under development, (i)
that competes with a product or process of the Company upon or with which you
shall have worked during the two years prior to the termination of your
employment with the Company or (ii) whose use or marketability could be enhanced
by application to it of Confidential Information acquired by you in connection
with your employment by the Company during such two-year period. For purposes of
this definition, it shall be conclusively presumed that you have knowledge of
information to which you have been directly exposed through




--------------------------------------------------------------------------------




actual receipt or review of memoranda or documents containing such information
or through actual attendance at meetings at which such information was discussed
or disclosed.


“Conflicting Organization” means any person or organization that is engaged in
or about to become engaged in research on or the development, production,
marketing, or selling of, or the use in production, marketing, or sale of, a
Conflicting Product.


In partial consideration for the Options granted to you hereunder, you agree
that, for a period of eighteen (18) months after the date of the termination of
your employment with the Company, you shall not render services, directly or
indirectly, as a director, officer, employee, agent, consultant or otherwise to
any Conflicting Organization in any geographic area or territory in which such
Conflicting Organization is engaged in or about to become engaged in the
research on or the development, production, marketing, or sale of, or the use in
production, marketing, or sale of, a Conflicting Product. The foregoing
limitation does not apply to a Conflicting Organization whose business is
diversified and that, as to that part of its business to which you render
services, is not engaged in the development, production, marketing, use or sale
of, a Conflicting Product, provided that the Company shall receive separate
written assurances satisfactory to the Company from you and the Conflicting
Organization that you shall not render services during such period with respect
to a Conflicting Product or directly or indirectly provide or reveal
Confidential Information to such organization.


You acknowledge and agree that the non‑competitive restrictions set forth in
this Section 4 are reasonable and necessary to protect the goodwill and
legitimate business interests of the Company and to prevent the disclosure of
the Company's Confidential Information and trade secrets and, further, that you
have the business experience and abilities such that you would be able to obtain
employment in a business other than with a Conflicting Organization.


In the event of any breach by you of the provisions of this Section 4, you shall
immediately return to the Company the pre-tax income resulting from any exercise
of the Options or any portion thereof by you, unless such exercise occurred more
than twelve (12) months prior to the date of the termination of your employment
with the Company. In addition, in the sole discretion of the Company, and in
addition to all other rights and remedies available to the Company at law, in
equity, or under this Agreement, any breach by you of the provisions of this
Section 4 will result in the forfeiture of all unexercised options granted to
you under this Agreement as of the date of such breach.


In addition to the remedies stated in the preceding Section, the Company shall,
if it shall so elect, be entitled to institute legal proceedings to obtain
damages for a breach by you of this Section 4, or to enforce the specific
performance of the Agreement by you and to enjoin you from any further violation
of this Section 4, or to exercise such remedies cumulatively or in conjunction
with all other rights and remedies provided by law. You acknowledge, however,
that the remedies at law for any breach by you of the provisions of this Section
4 may be inadequate and that the Company shall be entitled to obtain preliminary
or permanent injunctive relief without the necessity of proving actual damages
by reason of such breach or threatened breach and, to the extent permitted by
applicable law, a temporary restraining order (or similar procedural device) may
be granted immediately upon the commencement of such action.


You agree that if any of the provisions herein shall for any reason be
determined by a court of competent jurisdiction to be overly broad as to scope
of activity, duration, or geography, such provision shall be limited or reduced
so as to be enforceable to the extent compatible with existing law.






--------------------------------------------------------------------------------




5.
You acknowledge and agree that nothing in this Agreement or the Plan shall
confer upon you any right with respect to future awards or continuation of your
employment, nor shall it constitute an employment agreement or interfere in any
way with your right or the right of the Company to terminate your employment,
with or without cause, and with or without notice, subject to the terms of any
written employment contract that you may have with the Company that is signed by
both you and an authorized representative of the Company.



6.
You consent to the collection, use, and processing of personal data (including,
but not limited to, name, home address and telephone number, identification
number, and number of options held) by the Company or a third party engaged by
the Company for the purpose of implementing, administering, and managing the
Plan and other stock option plans of the Company (collectively, the “Plans”).
You further consent to the release of personal data (a) to such a third party
administrator, which, at the option of the Company, may be designated as the
exclusive broker in connection with the Plans, or (b) to any Affiliated Company,
wherever located. You hereby waive any data privacy rights with respect to such
data to the extent that receipt, possession, use, retention, or transfer of the
data is authorized hereunder.



7.
The Plan is discretionary in nature and the Company may modify, cancel or
terminate it at any time without prior notice in accordance with the terms of
the Plan. While stock options may be granted under any of the Company's Plans on
one or more occasions or even on a regular schedule, each grant is a one-time
event, is not an entitlement to an award of grants of stock options in the
future, and does not create any contractual or other right to receive an award
of stock options, compensation or benefits in lieu of stock options, or any
other compensation or benefits in the future.



8.
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without regard to its choice of law
provisions.



9.
Clawback Policy. This Award is subject to the Company's Executive Compensation
Clawback Policy, as in effect and amended from time to time, to the fullest
extent said Policy applies to this Award.





This grant of Options is subject to your on-line acceptance of the terms and
conditions of this Agreement through the Fidelity website.




H.J. HEINZ COMPANY




By:    /s/ William R. Johnson        
William R. Johnson
Chairman of the Board, President and
Chief Executive Officer






Accepted:    Signed electronically


Date:        Acceptance Date








